Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000931
                                                      04-JUN-2013
                                                      09:06 AM




                         SCPW-13-0000931

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    STEPHANIE S.O. TIM SING,
                           Petitioner,

                               vs.

        THE HONORABLE EDWIN C. NACINO, JUDGE OF THE FIRST
     CIRCUIT COURT, STATE OF HAWAI#I; DEPARTMENT OF LAND AND
               NATURAL RESOURCES, STATE OF HAWAI#I,
                           Respondents.


                        ORIGINAL PROCEEDING
                       (CIV. NO. 12-1-2216)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Stephanie S.O. Tim

Sing’s petition for a writ of mandamus, the documents attached

thereto and submitted in support thereof, and the record, it

appears that the remedy petitioner is seeking is not appropriate

by way of a petition for a writ of mandamus and petitioner has

alternative means to address the alleged wrong.    Petitioner,

therefore, is not entitled to mandamus relief.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Honolulu

Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of mandamus is not intended to supersede the legal

discretionary authority of the trial courts, cure a mere legal

error or serve as a legal remedy in lieu of normal appellate

procedure; rather, it is meant to restrain a judge of an inferior

court from acting beyond or in excess of his or her

jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, June 4, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack